UNPUBLISHED

UNITED STATES COURT OF APPEALS
                 FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                  v.                             No. 02-4471
JOHNNIE WILSON DALE,
              Defendant-Appellant.
                                       
            Appeal from the United States District Court
      for the Western District of North Carolina, at Asheville.
                Lacy H. Thornburg, District Judge.
                            (CR-01-52)

                   Submitted: November 21, 2003

                       Decided: January 5, 2004

    Before MICHAEL, MOTZ, and GREGORY, Circuit Judges.



Affirmed by unpublished per curiam opinion.


                             COUNSEL

R. Edward Hensley, Jr., SMATHERS & NORWOOD, Canton, North
Carolina, for Appellant. Robert J. Conrad, Jr., United States Attorney,
Thomas R. Ascik, Assistant United States Attorney, Asheville, North
Carolina, for Appellee.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
2                       UNITED STATES v. DALE
                             OPINION

PER CURIAM:

   Johnnie Wilson Dale appeals from his guilty plea conviction for
conspiracy to possess with intent to distribute at least five kilograms
of cocaine and at least fifty grams of methamphetamine. On appeal,
he alleges that his trial counsel provided ineffective assistance and
that the Government engaged in prosecutorial misconduct. For the
reasons that follow, we affirm.

   Dale claims his trial counsel was ineffective for failing to request
a continuance at sentencing. Generally, claims of ineffective assis-
tance of counsel are not cognizable on direct appeal. To allow for
adequate development of a record, a defendant must bring his claim
in a 28 U.S.C. § 2255 (2000) motion, unless the record conclusively
establishes ineffective assistance. United States v. Richardson, 195
F.3d 192, 198 (4th Cir. 1999); United States v. King, 119 F.3d 290,
295 (4th Cir. 1997). Here, Dale has failed to meet the high burden
necessary to raise ineffective assistance of counsel in his direct
appeal.

   Next, Dale claims that the Government engaged in prosecutorial
misconduct because it failed to make a motion for a downward depar-
ture for substantial assistance under U.S. Sentencing Guidelines Man-
ual § 5K1.1 (2001). We find nothing improper regarding the
Government’s failure to make the motion. The Government did not
promise to make such a motion in its plea agreement with Dale,
United States v. Snow, 234 F.3d 187, 190 (4th Cir. 2000), and there
is no evidence that it refused to make the motion for an improper
motive. Wade v. United States, 504 U.S. 181, 185-86 (1992).

  Accordingly, we affirm Dale’s conviction and sentence. We dis-
pense with oral argument because the facts and legal contentions are
adequately presented in the materials before the court and argument
would not aid the decisional process.

                                                          AFFIRMED